Citation Nr: 0425237	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
and assigned an initial 30 percent rating for PTSD.  The 
veteran appeals with respect to that initial rating 
assignment.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
attorney if further action is required on their part. 


REMAND

In a September 2002 rating decision the RO denied entitlement 
to service connection for PTSD.  The veteran disagreed with 
that determination and, through his attorney, elected to have 
a review by a Decision Review Officer (DRO) rather than 
follow the traditional appeals process.  In a letter dated in 
May 2003, the RO advised the veteran that a hearing was 
scheduled for June 24, 2003.  The claims file also contains a 
statement signed by the veteran on June 24, 2003, which 
states:

I hereby waive any requirement that the 
record of my hearing be transcribed.  A 
hearing transcript will be prepared if my 
records are eventually referred to the 
Board of Veterans Appeals for a decision 
on this issue.

As set out above, in a July 2003 decision, the RO granted 
service connection for PTSD, a complete grant of that 
benefit.  The July 2003 rating decision also assigned an 
effective date for the service connection grant and an 
initial disability rating of 30 percent.  The evidence 
considered and cited to by the DRO rendering that decision 
includes the testimony given on June 24, 2003.  There is, 
however, no discussion of the substance of the veteran's 
hearing testimony and the transcript of the hearing is not 
associated with the claims file.  As this testimony may be 
relevant to the nature and severity of the veteran's PTSD 
symptomatology a decision in regards to this appeal must be 
deferred pending receipt of a copy of the June 2003 testimony 
at the RO.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain a copy of the veteran's 
June 24, 2003 hearing and/or any DRO conference 
summary for association with the claims file.  The 
veteran and his attorney should also be furnished a 
copy for review and afforded an appropriate time 
period to respond thereto.

2.  After the above, the RO should review 
the claims file and ensure that any 
additional notification or development 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and its 
implementing regulations, see 38 C.F.R. § 
3.159 (2003), is fully complied with and 
satisfied.  If in order, the RO should 
undertake additional adjudicatory action 
to include providing the veteran and his 
attorney with a supplemental statement of 
the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).	



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


